Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 8, 2019                                                                                      Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  157812(74)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices
                                                                     SC: 157812
  v                                                                  COA: 334024
                                                                     Wayne CC: 15-010216-FC
  ARTHUR LAROME JEMISON,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the motion of defendant-appellant to extend the time for filing
  his brief is GRANTED. The brief will be accepted as timely filed if submitted on or before
  May 8, 2019.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   March 8, 2019

                                                                                Clerk